Citation Nr: 1126657	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  06-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1973 to August 1976, and from October 1982 to August 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006 and September 2007 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The August 2006 decision denied service connection for PTSD, and to increased evaluations for left ankle and foot disabilities.  The Veteran did not disagree with the denials of the claims for increased evaluation.  The September 2007 rating decision denied entitlement to TDIU.

The claim of service connection for PTSD has been recharacterized to include all currently diagnosed acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board previously remanded the claims for additional development in a September 2009 decision.  

In a March 2007 telephone conversation with staff at the RO, the Veteran indicated he was planning to appeal the assigned evaluations for his left foot and ankle disabilities.  He did not file any written correspondence which can be construed as a notice of disagreement, despite the RO's instruction to do so if he wished to appeal.  38 C.F.R. § 20.201.  These issues are therefore not on appeal.  However, the Veteran did subsequently file a claim for TDIU which, by inference, includes claims for increased evaluation of all service connected disabilities.  Furthermore, the Veteran submitted evidence and statements regarding worsening of his foot and ankle disabilities.   It does not appear any action was taken on these claims since the prior referral in September 2009 and, as the submissions constitute claims for increased evaluations, they are referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Currently diagnosed major depressive disorder was permanently and chronically aggravated by service connected left foot and ankle disabilities.


CONCLUSION OF LAW

The criteria for service connection of major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

The Veteran has alleged that his current psychiatric problems, claimed as PTSD, are due to the occurrence of stressful events in service.  He has alleged that he participated in combat missions over Vietnam, and that he was assaulted during basic training.  The issue on appeal has been expanded to include all diagnosed acquired psychiatric disabilities; also diagnosed are major depressive disorder, alcohol dependence, and cannabis dependence.  A personality disorder has additionally been diagnosed, but such is considered a developmental defect not resulting from disease or injury and hence not subject to service connection.  38 C.F.R. § 3.303(c).

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury, or is aggravated thereby, shall be service connected.  Aggravation is the worsening of a condition beyond its natural progression.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Complete service records, both personnel and treatment, are not available despite the exhaustive attempts of VA to locate such.  Those which have been obtained include the report of an August 2004 physical examination board (PEB).  Investigators documented that the Veteran had been referred to a psychologist in service in connection with his drinking; the Veteran stated he had been drinking more to help sleep with foot pain, but had since cut back.  Doctor reports note a diagnosis of alcohol abuse.  There is no reference to any head injury or related treatment as he describes in connection with a basic training incident.

Available personnel records do not support the Veteran's allegations of service in Vietnam, either as a member of an air crew or as a mechanic on temporary duty.  His separation documents reveal no credit for overseas service, and he does not hold any award denoting service in Vietnam or combat participation.  His listed Military Occupational Specialty (MOS) is aircraft maintenance specialist or aircraft mechanic.  Such is not consistent with his allegations of service as a crew chief aboard bombers.  With regard to the allegations of assault in basic training, the Veteran has failed to provide adequate detail to permit VA to make meaningful inquiries to verify his allegation.  His unit, location, dates, and names of those involved were not supplied; while some of this information may be deduced from other records, such is not enough to support an inquiry.  The Veteran was asked several times to supply the information, but failed to do so.

VA treatment records from 1999 to 2009 reveal that the Veteran has sought mental health treatment from VA on a regular basis.  His treating doctor has diagnosed PTSD based on the Veteran's unverified reports of stressor events and subjectively reported symptoms, as well as major depressive disorder "secondary to medical problems."  The exact medical problems were not specified, but among the listed conditions noted in the clinical findings was pain from the service connected left foot and ankle disabilities.  Providers have also noted alcohol and drug dependence.

A VA examination was conducted in November 2010; the examiner reviewed the claims file in its entirety.  He noted the Veteran's specific allegations of stressor events as well as the lack of verification of any of them.  He also independently reviewed the available personnel and service treatment records and concluded that the allegations were inconsistent with the circumstances of service as part of his determination that there was no qualifying stressor under the applicable diagnostic criteria.  Further, in describing the Veteran's current complaints and symptoms, he concluded that no diagnosis of PTSD was warranted even if there was a stressor; the current problems were more consistent with a personality disorder with depressive overlay.  The final diagnoses were cannabis dependence, alcohol dependence in remission, and moderate recurrent major depressive disorder.  A borderline personality disorder was also diagnosed.

The examiner opined that the Veteran's feelings of depression dated back to childhood, and although the Veteran subjectively reported increased problems during service, such were not documented.  He did note that the Veteran had attempted suicide in 1983, and described the Veteran's depression as "significant" at times.  This was aggravated by various health problems.  The examiner stated that "it is certainly possible that the foot and ankle conditions contributed to the Veteran's depression," but he could not state with certainty that it was permanently aggravated.  Such an opinion would require speculation, as there were many factors at work.

The evidence of record does not support a finding of diagnosis of PTSD.  There is no verified stressor, and the Veteran's lay statements alone, in light of the contradictory documentation of his service record and the known circumstances of that service, are insufficient to establish such.  Further, even if a stressor event were established, the competent medical evidence of record does not show a clinical diagnosis of PTSD is warranted.  The November 2010 examiner was able to review an extensive record unavailable to prior providers, and discussed a detailed rationale in expressing his conclusions.  His opinion that no diagnosis of PTSD is warranted is ascribed great weight.

The evidence of record does establish the presence of a major depressive disorder, which is an acquired psychiatric disorder subject to service connection.  While service records do not show that the condition had its onset in service, and the presumption of soundness applies to establish the diagnosis did not pre-exist service, both treating doctors and the recent VA examiner indicate that service connected conditions did play a role in the progression of the depression.  None can definitively state what role the service connected foot and ankle disabilities played in causing the current extent of depression, but all do agree that it likely did play some role.

Resolving all reasonable doubt in favor of the Veteran, the Board must conclude that the service connected foot and ankle disabilities at least as likely as not aggravated the Veteran's depressive disorder.  He is more depressed as a result of his service connected problems than he would be in their absence.

Accordingly, service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is warranted based on aggravation of a nonservice connected disability by a service connected disability.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, is granted.


REMAND

Remand of the claim for TDIU is required, as adjudication of that claim depends in part on the rating to be assigned for the newly service connected psychiatric disability.  Schedular eligibility for TDIU depends of the ratings assigned for individual disabilities and the combined evaluation for all service connected disabilities.  The TDIU claim and the evaluation of depression are therefore inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Similarly, the outstanding claim for increased evaluation for the left foot and ankle disabilities may impact the consideration of TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Take all required steps to promulgate a rating decision implementing the grant of service connection for major depressive disorder, to include assigning a disability evaluation.

2.  Take appropriate action to develop and adjudicate the outstanding claims of increased evaluation for the service connected left ankle and foot disabilities.

3.  Then, adjudicate the issue of entitlement to a finding of total disability based on individual unemployability.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


